Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se unió el
Juez Asociado Señor Hernández Denton.
La mayoría del Tribunal resuelve hoy que, cuando un hospital le notifica mediante una carta a su aseguradora que un paciente le ha solicitado la divulgación de una copia de su expediente médico a un abogado, la aseguradora está obligada a informarle, conforme a la doctrina de buena fe, que dicha notificación es insuficiente o defectuosa para constituir una reclamación. Al así decidir, la premisa inar-ticulada equipara incorrectamente a la solicitud hecha al hospital con una “reclamación”.
*191HH
Los hechos no se discuten. Caribbean Hospital Corporation, h/n/c Hospital Alejandro Otero López, recibió de la paciente Angie Rodríguez Reyes una solicitud jurada para que divulgara una copia de todo su expediente médico al Ledo. Luis E. Pinto Andino. A esos efectos, el hospital le informó del requerimiento a sus corredores de seguro, Vidal & Rodríguez, Inc. Estos, a su vez, le remitieron un documento a SIMED,(1) aseguradora del hospital,(2) para indicarle únicamente que había recibido una solicitud de divulgación de información.
Entablado el pleito ante el Tribunal Superior, Sala de Arecibo, contra el hospital, éste incluyó a SIMED como ter-cera demandada. Oportunamente, SIMED solicitó una sentencia sumaria, y el 10 de marzo de 1994 el tribunal (Hon. Olivette Sagebién, Juez) accedió y desestimó la causa de acción en su contra.(3) El hospital acudió ante nos.(4)
*192h — i l — i
Confirmaríamos. AI revocar, la mayoría incurre en se-rias incompatibilidades jurisprudenciales y doctrinarias.
Primero, igualan una mera solicitud de información con una reclamación. Nuestro Código Civil no brinda ningún significado preciso a la palabra reclamación. Diez-Picazo nos dice que “[r]eclamación vale, en principio, tanto como exigencia o intimación. Es decir, se trata de un acto por el cual el titular de un derecho subjetivo o de una facultad se dirige al sujeto pasivo de dicho derecho o de dicha facultad para requerirle que adopte el comportamiento. La reclama-ción es pues una pretensión en sentido técnico”. L. Diez-Picazo, La prescripción en el Código Civil, Barcelona, Ed. Bosch, 1964, pág. 130.
La paciente Rodríguez Reyes le reclamó al hospital su derecho a obtener su expediente médico, mas no así su de-recho en cuanto al alegado daño causado por la conducta de mala práctica médica.
Es obvio que solicitar a un hospital que se le entregue a un abogado copia de un expediente médico, no equivale a una reclamación por daños. No necesariamente su propó-sito es actuar jurídicamente contra el hospital o sus empleados. Frecuentemente, estos expedientes se utilizan para múltiples usos, tales como probar que cierta persona estuvo hospitalizada, que padece de alguna enfermedad, para entregar a otro médico, entre otros.
Además, la mera solicitud del expediente médico no in-terrumpe el término prescriptivo de la causa de acción por mala práctica profesional que pueda tener el paciente contra el hospital o sus empleados.(5) En consecuencia, tam-*193poco debe convertirse, por fíat judicial, en una reclamación en cuanto a una póliza de seguros tipo claims made.
Segundo, la propia naturaleza de una póliza tipo claims made(6) presupone que antes de notificar una reclamación a la aseguradora se le haya reclamado extrajudicial o judi-cialmente al asegurado. Aquí no se le reclamó al hospital sino hasta después de haber vencido la póliza expedida por SIMED. La ruta decisoria de la mayoría le imputa a SI-MED tener conocimiento de una reclamación año y tres me-ses antes de su existencia.(7)
Tercero, cuando la notificación equivale a una reclama-ción, la doctrina de la buena fe sí le impone a la asegura-dora la obligación de informarle al asegurado de alguna deficiencia, tal como omitir la fecha del accidente o el nom-bre del perjudicado. Sin embargo, cuando la notificación claramente no es una reclamación, la aseguradora no tiene obligación(8) alguna de informárselo al asegurado.
Cuarto, nuestros pronunciamientos en González v. The Commonwealth Ins. Co., 140 D.P.R. 673 (1996), no aplican al caso de autos. Allí se le envió una carta a la aseguradora que expresamente consignaba que el asegurado había sido demandado. Más aún, “indicó” en su misiva que, según los hechos expuestos por el señor González Latorre, la alega-ción de demanda estaba cubierta por las disposiciones de *194las pólizas. A diferencia de la enviada a SIMED, esa carta equivalió a una reclamación.(9)
Disentimos.

 Sindicato de Aseguradoras para la Suscripción Conjunta de Seguros de Res-ponsabilidad Profesional Médico Hospitalaria.


 Simed le había expedido una póliza tipo claims made sobre la responsabilidad médico-hospitalaria, con fecha de efectividad de 15 de octubre de 1990 a 15 de octu-bre de 1991 y con fecha de retroactividad a 15 de octubre de 1987. Posteriormente fue extendida hasta el 13 de enero de 1992.


 Concluyó el tribunal a quo que el envío de una solicitud de divulgación de información en el caso de autos con una hoja de trámite que tiene marcado el enca-sillado “otros” y en blanco el encasillado “Informe de Accidente”, no cumplió con los requisitos exigidos por la póliza claims made expedida por SIMED a favor de Caribbean Hospital Corporation.


 Alega:
“ERRO EL TRIBUNAL DE INSTANCIA AL NO CONSIDERAR NI RESOLVER QUE, BAJO EL DEBER LEGAL DE ACTUAR DE BUENA FE CON SU ASEGU-RADO (EL HOSPITAL), SIMED VENIA OBLIGADA A NOTIFICARLE OPORTU-NAMENTE A DICHA INSTITUCION, DENTRO DE LA VIGENCIA DE LA POLIZA, QUE CONSIDERABA LOS DOCUMENTOS RECIBIDOS POR SU DEPARTA-MENTO DE RECLAMACIONES EL 19 DE MARZO DE 1991 COMO INSUFICIEN-TES PARA CONSTITUIR UNA RECLAMACION.” Petición de revisión, pág. 6.


 La reclamación extrajudicial que interrumpe el término prescriptivo es aque-lla “manifestación inequívoca de quien, amenazado con la pérdida de su derecho, expresa su voluntad de no perderlo”. (Enfasis en el original.) Díaz de Diana v. A.J.A.S. Ins. Co., 110 D.P.R. 471, 477 (1980). Véase Feliciano v. A.A.A., 93 D.P.R. 655 (1966).


 La cubierta bajo este tipo de póliza depende de que se presente la notificación a la aseguradora dentro del término de vigencia de la póliza. Torres v. E.L.A., 130 D.P.R. 640 (1992).


 Se envió la carta a SIMED el 18 de marzo de 1991 y se presentó la demanda el 7 de julio de 1992.


 Más aún, no hay la obligación de informar al asegurado cuando, como en el caso de autos, la propia póliza de seguros indica expresamente qué debe incluir la notificación de una reclamación. Sentencia, pág. 5. Si alguna parte no actuó de buena fe fue el propio hospital, pues intencionalmente incumplió las condiciones impuestas por el contrato de seguros que voluntariamente suscribió.


 En González v. The Commonwealth Ins. Co., 140 D.P.R. 673 (1996), resolvi-mos que, cuando se le ha enviado una reclamación a una aseguradora, ésta tiene la obligación, conforme la doctrina de buena fe, de notificar al asegurado que no le proveerá cubierta.